Citation Nr: 9923992	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-10 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ulcerative colitis.  

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.  

3. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
brown spots of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
February 1987.  

FINDINGS OF FACT

1.  Service connection for brown spots of the left hand was 
denied in an October 1991 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran was 
informed of this decision but did not submit a timely Notice 
of Disagreement (NOD).  

2.  The Board of Veterans' Appeals (Board) denied service 
connection for ulcerative colitis and hearing loss in a May 
1994 decision.  This determination was upheld by a July 1995 
decision of the United States Court of Veterans Appeals 
(currently the U.S. Court of Appeals for Veterans Claims 
(Court)).  

3.  The evidence added to the record with regard to the 
issues of entitlement to service connection for hearing loss 
and spots of the hands is testimony and written statements 
reiterating the veteran's claim, which is duplicative of that 
previously considered and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

4.  The evidence added to the record since the denial of 
service connection for ulcerative colitis is duplicative or 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the October 1991 rating 
decision, denying service connection for brown spots of the 
hand, which is final, is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.104(a), 3.156(a), 20.302 (1998).

2.  The evidence received since the May 1994 Board decision, 
denying service connection for ulcerative colitis and hearing 
loss, which is final, is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. § 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for brown spots of the left hand was 
denied in an October 1991 RO rating action.  The evidence at 
that time showed that the veteran had been seen for callouses 
and brown spots on his hands in June 1986 but that no 
specific diagnosis was made.  The veteran claimed that the 
spots were secondary to a nerve antidote injection; however 
no etiology was set forth in the record.  The veteran was 
notified of the denial and failed to file a timely notice of 
disagreement.  

The Board of Veterans' Appeals (Board) denied service 
connection for ulcerative colitis and hearing loss in a May 
1994 decision.  The evidence at that time included the 
veteran's contention that she was exposed to DS2 in a 
chemical accident in 1986.  Other evidence included private 
treatment records, transcripts from news reports regarding 
handling of DS2, a medical article with regard to Crohn's 
disease and Ulcerative colitis, the service medical records, 
which did not reflect the presence of ulcerative colitis, and 
postservice medical records showing that she developed 
ulcerative colitis.  Records from a military facility 
indicated that in May 1988 she reported a 5-month history of 
bleeding with bowel movements and urination.  There was no 
medical evidence of a nexus between her ulcerative colitis 
and service.  With regard to the claim for service connection 
for hearing loss, it was noted that she had normal hearing in 
service and that postservice records failed to show the 
presence of hearing loss after service.  As noted above, the 
Board's decision was affirmed by the Court.  

The veteran submitted additional evidence subsequent to these 
determinations.  The veteran submitted a portion of a 
treatise, Diagnosing Crohn's Disease and Ulcerative Colitis.  
This treatise indicates that the symptoms can appear so 
slowly that neither the physician nor the patient suspects 
the diagnosis for months or even years.  

Copies of the veteran's service medical records, with 
annotations by the veteran, were submitted.  These records 
include her separation physical in December 1986.  These 
reports, without the annotations by the veteran, were 
available for review at the time of the earlier 
determinations.  

Of record is a letter from a VA Medical Center Director in 
April 1992 that the veteran's reports of dental treatment in 
March 1987 were not available.  In a subsequent letter, dated 
in October 1994, it was indicated that these records were 
available.  These records show that the veteran was treated 
for a complaint of swelling around tooth #27.  

Records added to the record reflect that Michael Bustin, 
M.D., treated the veteran, beginning in October 1991.  A 
history of exposure to DS2 in service was reported.  The 
veteran reported that ulcerative colitis had been diagnosed 
in 1988.  Follow-up treatment was required.  In March 1992, 
the diagnoses were ulcerative colitis and halitosis.  

A copy of a February 1992 report of treatment by Frank Zayas, 
D.D.S. is of record.  At that time, there were small lesions 
of the gums around teeth #26 and #27.  It was reported that 
the veteran's physician said that this was related to her 
colitis situation.  The veteran reported that she has had the 
problem since she was exposed to DS2 in 1987.  A copy of this 
treatment report was of record at the time of the Board 
determination.  

Reports of treatment by Richard S. Robbins, M.D., are of 
record.  In an April 1989 consultation, a history of rectal 
bleeding since November 1987 was reported.  The impression 
was active proctitis with history of "ulcerative colitis."  
An esophagogastroduodenscopy completed in October 1989 was 
normal.  Follow-up treatment in January and May 1990 is of 
record.  These reports were of record at the time of the 
earlier Board determination.  The veteran's treatment card, 
indicating that proctoFoam had been prescribed by Dr. Robbins 
in November 1989 is of record.  

Summaries of dental treatment at a service medical facility 
between December 1985 and March 1988 are or record.  No 
pertinent symptomatology was noted.  

A December 1992 statement from Theodore Bayless, M.D., is of 
record.  In this letter, he made reference to the use of DS-2 
for decontaminating equipment.  Regarding the fecal odor of 
the veteran's breath, consideration should be given to an 
upper gastrointestinal (UGI) and barium enema to rule out an 
intestinal fistula.  A copy of this letter was of record at 
the time of the Board determination.  

A transcript of a June 1990 news report indicated that the 
Army was using DS2 as a decontaminant, and that health 
concerns had been raised about it.  The transcript was of 
record at the time of the Board's decision.  

The veteran presented testimony at a formal hearing in 
September 1996.  She stated that she had no new evidence on 
the issue of entitlement to service connection for hearing 
loss, but rather the same evidence that she had last time.  
(Transcript, hereinafter T-2).  She indicated that she heard 
the sounds, but at times had difficulty comprehending.  Since 
her discharge from service, she has had no treatment for her 
ears.  (T-2).  With regard to the ulcerative colitis, she 
stated that she was exposed to DS2 in service, a toxic 
substance.  (T-3,4).  She received treatment in service, but 
the medical records were not available.  (T-4).  Ulcerative 
colitis was first diagnosed in 1988, when she was receiving 
dental treatment.  (T-5).  The veteran also reviewed the 
treatment reports available at the time of the earlier Board 
decision.  (T 9-11).  She stated that the brown spots on her 
hands were the result of an accident while the veteran was 
inventorying the Nuclear, Biological and Chemical (NBC) room.  
(T-13).  She indicated that she was immediately treated in 
service, but did not require any follow-up treatment either 
in service or subsequent to discharge for a disorder of the 
hands.  (T-13, 14).  

A report of audiometric testing at a service medical facility 
in July 1990 was added to the veteran's claims folder.  This 
testing was noted in the Board determination, and it was 
concluded that this testing demonstrated that hearing loss 
was normal for VA purposes.  

The veteran submitted numerous articles and excerpts from 
treatises regarding the epidemiology of Crohn's Disease, 
Ulcerative Colitis, and Inflammatory Bowel Disease (IBD).  

Analysis

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board of Veterans' Appeals (Board or BVA) 
are final on the date stamped on the face of the decision.  
38 C.F.R. § 20.1100 (1998); see also 38 U.S.C. §§ 511(a), 
7103, 7104(a) (1997).

A timely filed Notice of Disagreement ("NOD") initiates 
appellate review of a decision by the Regional Office 
("RO").  38 U.S.C. § 7105(a) (1997); 38 C.F.R. 20.200 
(1998).  An NOD must be filed within one year from the date 
of mailing of notice of the determination by the RO.  38 
U.S.C. § 7105(b)(1) (1997); 38 C.F.R. § 20.302(a) (1998).  If 
an NOD is not filed within the prescribed one-year period, 
the determination on a claim by the RO shall become final and 
the claim will not thereafter be reopened or allowed.  38 
U.S.C. § 7105(c) (1997).

The RO denied the appellant's claim for service connection 
for brown spots of the hand by an October 1991 rating 
decision.  The veteran  was provided notice of the decision 
and his [or her] appellate rights.  She failed to file a 
timely NOD.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a) (1998).  Therefore, the 
October 1991 rating decision became final when the veteran 
did not file an NOD within one year of the date she was 
notified of that unfavorable determination.  38 U.S.C.A. 
§ 7105(c)(West 1991).

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C. § 5108 (1997).  Except as provided by 
38 U.S.C. § 5108, when the Board disallows a claim, it may 
not thereafter be reopened and allowed, and no claim based on 
the same factual basis shall be considered.  38 U.S.C. § 
7104(b) (1997).  When a claimant seeks to reopen a claim 
after an appellate decision and submits evidence in support 
of that claim, a determination must be made as to whether 
this evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (1998); see also 38 U.S.C. §§ 5108, 7104.  
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not been 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The first step in making this determination is to consider if 
the evidence the veteran has submitted was previously of 
record and considered in the prior adjudications.  A review 
of the record indicates that most of these records were 
available and considered in the earlier decisions.  In this 
regard, the Board notes that the service medical records, 
reports of treatment by Dr. Bustin, reports of treatment by 
Dr. Zayas, reports of treatment by Dr. Robbins, a letter from 
Dr. Bayless, a transcript of testimony offered at a hearing 
in June 1990 and reports of audiometric testing were 
available for review at the time of the earlier 
determination.  Hence, this evidence cannot be considered 
new, and therefore will not be the basis for reopening the 
veteran's claims.

Evidence not previously considered included reports of 
treatises and testimony offered at a formal hearing.  While 
this evidence has not been previously considered, it is not 
found to be so significant that it must be considered in 
order to fairly adjudicate the veteran's claim.  The veteran 
is not a medical professional, and hence, his testimony, 
unsupported by medical evidence, cannot be given probative 
weight.  Grottveit v. Brown, 5 Vet. App. 91-93 (1993); 
Espiritu v. Derwinski, 2. Vet. App. 492 (1992).  

Considering the excerpts from the treatises the veteran has 
provided regarding the epidemiology of Crohn's Disease, 
Ulcerative Colitis, and IBD, these treatises provide general 
information and do not specifically link the veteran's 
disability to her exposure to DS2.  Thus, they are too 
general and inconclusive to make the link more than 
speculative.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sacks v. 
West, 11 Vet. App. 314 (1998)  Therefore, these excerpts from 
the treatises likewise cannot serve to reopen the veteran's 
claim.  

As the veteran has not submitted new and material evidence, 
the denial of her claims for service connection for  
ulcerative colitis, hearing loss, and brown spots of the 
hands remains final, and her appeal must be denied.    

ORDER

New and material evidence not having been submitted to reopen 
claims for entitlement to service connection for ulcerative 
colitis, hearing loss, or brown spots of the hands, the prior 
denials remain final.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

